Citation Nr: 1316438	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  11-15 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Generally, VA is required to meet certain duties to notify and assist veterans, including those of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).  With regard to cases that are denied as a matter of law, however, the duty to notify and assist provisions need not be considered.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In this case, the Board's decision of the issue on appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the FVEC.  The duties of notice and assistance are, therefore, inapplicable and need not be considered in this case.

II.  Analysis

The Appellant claims entitlement to a one-time payment for from the FVEC based on alleged service in the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States between April 1943 and February 1946.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009); 38 C.F.R. § 3.203 (2012).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002(e).

An "eligible person" is generally any person who served (a) before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Pub. L. No. 111-5, § 1002(d).

In support of his claim, the Appellant submitted certificates from the Adjutant General of the Armed Forces of the Philippines dated in June 2001 and June 2011, as well as his own Affidavit for Philippine Army Personnel dated January 1946.  He did not submit a DD Form 214, a Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, which generally do not require service department verification.  See 38 C.F.R. § 3.203(a) (2012).  Because the Appellant's affidavit and the Adjutant General record are not official documents of the appropriate United States service department or NPRC, they do not satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service in the United States Armed Forces, and verification of service with the appropriate service department or NPRC is required.  See 38 C.F.R. § 3.203(c) (2012).  

In this case, the RO sent two separate requests to NPRC in May 2009 and October 2012 to verify the Appellant's service in the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  The RO attached a copy of the Appellant's claim with the May 2009 initial request to NPRC for verification of service.  NPRC replied in July 2009 that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States.  The RO sent an October 2012 follow-up request, and attached copies of the Appellant's Affidavit for Philippine Army Personnel and the Adjutant General Certification.  In November 2012, NPRC replied that there was no change warranted in the prior service certification determination.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes that the Appellant has not submitted any additional evidence of his service.  Also, it was noted by the RO in the October 2012 request that the Appellant is not listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained at the RO in Manila.

Accordingly, as the above-discussed affidavit from the Appellant and Adjutant General certification documents may not be accepted by the Board as verification of service in this case, nor the Appellant's own lay statements, and in light of the negative responses from NPRC in an attempt to verify service, no qualifying service is has been shown and, therefore, entitlement to a one-time payment from the FVEC has not been established.  


ORDER

Entitlement to one-time payment from the FVEC is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


